Appeal by the insurance carrier from an award. On August 11, 1935, Everett Peacock, claimant herein, sustained accidental injuries for wMch award was made. He was driving a taxi registered in Ms employer’s name. The employer’s first report of injury stated he was injured in Ms regular occupation. The only questions presented are policy coverage and wage rate. The evidence is sufficient to support the award. Award unanimously affirmed, with costs to the State Industrial Board. Present —• Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.